            Case 1:21-cv-05889 Document 1-3 Filed 07/08/21 Page 1 of 4




November 20, 2020

VIA UPS AND EMAIL (to: mreiner@hballp.com; trademarks@hballp.com)

FQM Entertainment Limited, and                        Marc S. Reiner, Esq.
New Girl Order Limited                                Hand Baldachin & Associates LLP
12 Oval Road                                          1740 Broadway, 15th Floor
London NW17DH                                         New York, NY 10019
England

       Re: Infringement of the NEW GIRL ORDER - NGO® Marks

Dear Mr. Reiner (as Attorney of Record):

        Our firm is intellectual property counsel to Carli Scott, who as your client may know is
doing business as NEW GIRL ORDER. As you and your client may also know, our client has a
federally registered trademark NEW GIRL ORDER - NGO®. Through its extensive use and
advertising of NEW GIRL ORDER - NGO® mark for over 5 years, the mark has developed a
reputation for excellence in apparel and other related goods.
       Moreover, the mark and a variation thereof are subject to a United States Trademark
Registration, Reg. No. 5,018,516 for NEW GIRL ORDER – NGO in Class 25 for “Apparel,
namely, sweatpants, sweatshirts, t-shirts, dresses, leggings, jackets, tops, bottoms, hats” (the
“NEW GIRL ORDER Mark”). The goodwill our client has established in its trademark is among
its most valuable assets, and it takes protection of its intellectual property rights very seriously.
        In fact, FQM Entertainment Limited (“FQM”) previously initiated a TTAB Cancellation
Action No: 92070821 in which it sought to cancel the NEW GIRL ORDER Mark, and which our
client ultimately prevailed (the “TTAB Action”). In fact the TTAB entered a default judgment
against FQM as of October 26, 2020. Thus, your client is presumptively estopped from
challenging the validity of the NEW GIRL ORDER Mark in any subsequent action.

        As established in the discovery process in the TTAB Action (in which your client
participated, and as is now very much aware of our client’s NEW GIRL ORDER Mark), our client
very clearly developed and established priority its NEW GIRL ORDER name and mark beginning
as early as 2015. Additionally, it was established in the TTAB Action that your client did not begin
using the NEW GIRL ORDER name and mark until at least 2018, at least three years after our
client’s use, federal application, and subsequent registration.

        It has now come to our client’s attention that despite your client’s actual knowledge of our
client’s superior rights to the NEW GIRL ORDER name and mark, including the related federal
registration, and our client’s judgment against FQM in the TTAB Action, FQM (in concert with
its apparent subsidiary, New Girl Order Limited) appears to be offering for sale in the US identical
            Case 1:21-cv-05889 Document 1-3 Filed 07/08/21 Page 2 of 4

Marc S. Reiner, Esq.
November 20, 2020
Page 2

goods sold under an identical or nearly identical name and mark as our client’s federal registration.
Our client has discovered that your client’s products are apparently now available for sale in the
US at the following locations:

   •   https://www.dollskill.com/shop/new-girl-order.html
   •   https://www.urbanoutfitters.com/shop/new-girl-order-dragon-sweatpant
   •   https://www.zumiez.com/new-girl-order-flame-coral-pink-yellow-jogger-sweatpants.html
   •   https://www.asos.com/us/new-girl-order/new-girl-order-oversized-hoodie-in-cow-print-
       fleece/prd/21048358

        Additionally, we are now aware of three related US trademark applications that have been
filed by your law firm in the US on behalf of your client including the following:

 App./Reg. No.:           Mark                     Goods and Services
 88721237                 NGIRLO                   Class 25 for Bathrobes; Beachwear; Belts for
                                                   clothing; Bikinis; Blazers; Blouses; Camisoles;
                                                   Capes; Cardigans; Coats; Dresses; Dressing gowns;
                                                   Footwear; Gilets; Gloves; Headwear; Jackets;
                                                   Jeans; Jumpers; Knitwear, namely, sweaters,
                                                   dresses, and tops; Leggings; Nightwear; Pajamas;
                                                   Ponchos; Pyjamas; Rain jackets; Scarves; Shawls;
                                                   Shirts; Shorts; Skirts; Socks; Suits; Sweaters;
                                                   Sweatshirts; Swimwear; T-shirts; Ties as clothing;
                                                   Tights; Tops as clothing; Trousers; Underwear;
                                                   Vests; Waistcoats; Clothing wraps; Fabric belts
 88721247                 NGORDER                  Class 25 for Bathrobes; Beachwear; Belts for
                                                   clothing; Bikinis; Blazers; Blouses; Camisoles;
                                                   Capes; Cardigans; Coats; Dresses; Dressing gowns;
                                                   Footwear; Gilets; Gloves; Headwear; Jackets;
                                                   Jeans; Jumpers; Knitwear, namely, sweaters,
                                                   dresses, and tops; Leggings; Nightwear; Pajamas;
                                                   Ponchos; Pyjamas; Rain jackets; Scarves; Shawls;
                                                   Shirts; Shorts; Skirts; Socks; Suits; Sweaters;
                                                   Sweatshirts; Swimwear; T-shirts; Ties as clothing;
                                                   Tights; Tops as clothing; Trousers; Underwear;
                                                   Vests; Waistcoats; Clothing wraps; Fabric belts
 88721242                 NEWGO                    Bathrobes; Beachwear; Belts for clothing; Bikinis;
                                                   Blazers; Blouses; Camisoles; Capes; Cardigans;
                                                   Coats; Dresses; Dressing gowns; Footwear; Gilets;
                                                   Gloves; Headwear; Jackets; Jeans; Jumpers;
                                                   Knitwear, namely, sweaters, dresses, and tops;
                                                   Leggings; Nightwear; Pajamas; Ponchos; Pyjamas;
                                                   Rain jackets; Scarves; Shawls; Shirts; Shorts; Skirts;
                                                   Socks; Suits; Sweaters; Sweatshirts; Swimwear; T-
                                                   shirts; Ties as clothing; Tights; Tops as clothing;
                                                   Trousers; Underwear; Vests; Waistcoats; Clothing
                                                   wraps; Fabric belts




                            FALCON RAPPAPORT & BERKMANPLLC
            Case 1:21-cv-05889 Document 1-3 Filed 07/08/21 Page 3 of 4

Marc S. Reiner, Esq.
November 20, 2020
Page 3


        Any use of our client’s NEW GIRL ORDER Mark, or a mark similar thereto, in the US as
part of your client’s name, brand, trademark application, or otherwise used in connection with the
sale identical or related goods as those of our client is likely to confuse potential clients who will
falsely assume that there is some affiliation or relationship between the goods you offer and our
client. As such, your client’s use (or proposed use) constitutes infringement of the NEW GIRL
ORDER Mark, as well as unfair competition. The Lanham Act, 15 U.S.C. §§ 1114 and 1125,
provides various remedies for such violations of federal law, including but not limited to recovery
of up to three times the amount of the victim’s damages, the infringer’s profits, and attorney’s fees
and costs, and preliminary and permanent injunctive relief.. The Lanham Act also prohibits
registration of a mark which infringes on the rights of a third party. 15 U.S.C. § 1052(d). These
penalties apply with even more force where the actions of the infringing party are willful, as they
obviously are here with your client’s full knowledge and awareness of our client’s priority in the
NEW GIRL ORDER Mark as conclusively established in the TTAB Action.

        Based on the foregoing, we hereby demand that your client, including any affiliated
entities, officers, employees, websites or d/b/a’s immediately:

   1) Cease all use of the NEW GIRL ORDER name and mark in the US, including any
      variations thereof, and any other name or mark similar to our client’s NEW GIRL ORDER
      Mark;

   2) Expressly abandon the pending US trademark applications for NGIRLO, NGORDER, and
      NEWGO or any other trademark application confusingly similar to our client’s NEW GIRL
      ORDER Mark, and refrain in the future from filing any other similar trademark
      applications in the US;

   3) Cease from further copying, importing, distributing, offering for sale or sale of any goods
      in the US bearing the NEW GIRL ORDER Mark, including any variations thereof, and any
      other name or mark similar to our client’s NEW GIRL ORDER Mark;

   4) Rename or dissolve the New Girl Order Limited corporation in as much as this entity
      carries on any business in the United States in association with apparel or other goods or
      services similar to that which is sold by our client;

   5) Provide the undersigned an accounting of all sales of any products ever manufactured,
      imported, distributed, offered for sale, or sold in the US, including the number of products
      sold, the price they were offered for sale or sold at, gross sales and any gross profits made
      off such products;

   6) Provide the undersigned an accounting of any remaining inventory of the infringing
      products in the US;

   7) Provide the undersigned a list of all web domains which include the NEW GIRL ORDER
      name or mark, or any variation thereof;



                            FALCON RAPPAPORT & BERKMANPLLC
              Case 1:21-cv-05889 Document 1-3 Filed 07/08/21 Page 4 of 4

Marc S. Reiner, Esq.
November 20, 2020
Page 4


      8) Refraining in the future from infringing upon the NEW GIRL ORDER Mark or otherwise
         unfairly competing with our client, including but not limited to refraining from registering,
         purchasing and/or using domain names containing the terms NEW GIRL ORDER or terms
         similar thereto.

        We look forward to receiving your unambiguous written assurances that your client has
complied with the foregoing by December 4, 2020. Absent receipt of same and a satisfactory
resolution of this matter, our client reserves the right to take all appropriate action to protect its
intellectual property rights.

        This letter does not purport to be a complete statement of law or facts, and is without
prejudice to our client’s legal and equitable rights, which are expressly reserved. Please accept this
letter as your client’s notice under the U.S. Federal Rules of Civil Procedure 26(f) and 34 to
preserve and maintain all records, electronic, or otherwise. This will include, without limitation,
disabling any computer systems designed to automatically delete and/or overwrite dated or
archived files, and halting all back-up tape recycling.

                                    Sincerely,

                                    FALCON RAPPAPORT & BERKMAN PLLC

                                    By: /s/Moish E. Peltz

                                    Moish E. Peltz, Esq.
                                    Falcon Rappaport & Berkman PLLC
                                    1185 Avenue of the Americas, Floor 3
                                    New York, New York 10036
                                    T: (212) 203-3255 x10124
                                    mpeltz@frblaw.com

cc:    Carli Scott




                             FALCON RAPPAPORT & BERKMANPLLC
